Citation Nr: 0115592	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from June 1997 to May 1999.  
This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal. 


REMAND

A preliminary review of the evidence discloses that in the 
veteran's service entrance physical examination performed in 
September 1996 noted that he entered service with mild pes 
planus that was described as asymptomatic.  While service 
medical records do not appear to reflect treatment for pes 
planus during service, a Report of Medical Examination dated 
in January 1999 contains a notation of moderate pes planus.  
However, it is not clear whether the characterization of the 
veteran's pes planus upon entering service as "mild" and 
the later characterization of it as "moderate" represents a 
chronic worsening of the disability beyond the natural 
progress of the disability or simply different examiners 
assessment.  In any event, the veteran has not been afforded 
an examination in connection with this claim to ascertain 
whether pes planus is present.  Such an examination would 
also be helpful in determining whether the veteran's 
preexisting pes planus was aggravated during service.  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is remanded for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 (2000).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his feet.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded an 
examination of his feet to ascertain the 
nature, etiology and severity of any 
current pes planus.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
particularly service medical records.  
Following the examination and review of 
pertinent records the examiner is 
requested to offer an opinion as to 
whether the pes planus noted on the 
veteran's service entrance physical 
examination increased in severity during 
service, and if so, whether the increase 
in severity represented the natural 
progress of the disability.  In doing 
so, the examiner is requested to comment 
on the characterized of the veteran's 
pes planus as "mild" upon the veteran's 
entry into service and "moderate" on 
the January 1999 Report of Medical 
Examination.  A discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability by viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

